Upon this verdict his Honor, the presiding judge, gave judgment for the defendant, from which the lessors of the plaintiff appealed.
It appears to me that the judgment given in the Superior Court upon the special verdict was correct.
The act of 1824, Rev., ch. 225, requires that the signature and handwriting of the testator should be proved by three witnesses. Here this has been done. The other circumstances attending the probate, such as with whom the will was deposited for safe-keeping, or where it was found, are left by the act to be established by the same evidence that is ordinarily used in other cases. To establish these, three witnesses are not (298) indispensable; the testimony offered was relevant and proper, and, if believed, sufficient to authorize the probate.
I therefore think the judgment of the Superior Court should be affirmed.
PER CURIAM. Judgment affirmed.